PER CURIAM:
Kathleen R. Kirby appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2000) complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Kirby v. Genesis Properties & Hunt Investments, CA-04-792 (E.D.Va. Apr. 8, 2005). We dispense *331with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED